DAIS-ANALYTIC CORPORATION 2000 Incentive Compensation Plan (Amended and Restated on April 6, 2001 and on February 5, 2003 to be effective as of June 2, TABLE OF CONTENTS Page 1 Purpose 3 2 Definitions 3 3 Administration 6 (a) Authority of the Committee 6 (b) Manner of Exercise of Committee Authority 6 (c) Limitation of Liability 6 4 Stock Subject to Plan 7 (a) Overall Number of Shares Available for Delivery 7 (b) Application of Limitation to Grants of Awards 7 (c) Availability of Shares Not Delivered under Awards 7 5 Eligibility; Per-Person Award Limitations 7 6 Specific Terms of Awards 8 (a) General 8 (b) Options 8 (c) Stock Appreciation Rights 9 (d) Restricted Stock 9 (e) RSUs 10 (f) Bonus Stock and Awards in Lieu of Obligations 11 (g) Dividend Equivalents 11 (h) Other Stock-Based Awards 11 7 Certain Provisions Applicable to Awards 12 (a) Stand-Alone, Additional, Tandem, and Substitute Awards 12 (b) Term of Awards 12 (c) Form and Timing of Payment under Awards; Deferrals 12 (d) Exemptions from Section 16(b) Liability 13 8 Performance Awards and Annual Incentive Awards 13 (a) Authorization 13 (b) Performance Awards Granted to Designated Covered Employees 13 (c) Annual Incentive Awards Granted to Designated Covered Employees 15 (d) Written Determinations 16 (e) Status of Section 8(b) and Section 8(c) Awards under Code Section 162(m) 16 9 Change in Control 16 (a) Effect of Change in Control 16 (b) Definition of Change in Control 17 (c) Definition of Change in Control Price 18 10 General Provisions 18 (a) Compliance with Legal and Other Requirements 18 (b) Limits on Transferability; Beneficiaries 19 (c) Adjustments 19 (d) Taxes 19 (e) Changes to the Plan and Awards 20 (f) Limitation on Rights Conferred under Plan 20 (g) Unfunded Status of Awards, Creation of Trusts 20 (h) Nonexclusivity of the Plan 21 (i) Payments in the Event of Forfeitures; Fractional Shares 21 (j) Governing Law 21 (k) Plan Effective Date and Shareholder Approval 21 DAIS-ANALYTIC CORPORATION 2000 Incentive Compensation Plan 1.Purpose.The purpose of this 2000 Incentive Compensation Plan (the "Plan") is to assist Dais-Analytic Corporation, a New York corporation (the "Corporation"), and its subsidiaries in attracting, retaining, and rewarding high-quality executives, employees, directors and other persons who provide services to the Corporation and/or its subsidiaries, enabling such persons to acquire or increase a proprietary interest in the Corporation to strengthen the mutuality of interests between such persons and the Corporation's shareholders, and providing such persons with annual and long-term performance incentives to expend their maximum efforts in the creation of shareholder value. The Plan is also intended to qualify certain compensation awarded under the Plan for tax deductibility under Code Section 162(m) (as hereafter defined) to the extent deemed appropriate by the Committee (or any successor committee) of the Board of Directors of the Corporation. 2.Definitions.For purposes of the Plan, the following terms shall be defined as set forth below, in addition to such terms defined in Section 1 hereof: (a)"Annual Incentive Award" means a conditional right granted to a Participant under Section 8(c) hereof to receive a cash payment, Stock or other Award, unless otherwise determined by the Committee, after the end of a specified fiscal year. (b)"Award" means any Option, SAR (including Limited SAR), Restricted Stock, RSU, Stock granted as a bonus or in lieu of another award, Dividend Equivalent, Other Stock-Based Award, Performance Award or Annual Incentive Award, together with any other right or interest granted to a Participant under the Plan. (c)"Beneficiary" means the person, persons, trust or trusts which have been designated by a Participant in his or her most recent written beneficiary designation filed with the Committee to receive the benefits specified under the Plan upon such Participant's death or to which Awards or other rights are transferred if and to the extent permitted under Section 10 (b) hereof. If, upon a Participant's death, there is no designated Beneficiary or surviving designated Beneficiary, then the term Beneficiary means person, persons, trust or trusts entitled by will or the laws of descent and distribution to receive such benefits. (d)"Beneficial Owner" shall have the meaning ascribed to such term in Rule 13d-3 under the Exchange Act and any successor to such Rule. (e)"Board" means the Corporation's Board of Directors. (f) "Change in Control" means Change in Control as defined with related terms in
